Citation Nr: 1228214	
Decision Date: 08/15/12    Archive Date: 08/21/12

DOCKET NO.  09-32 315A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for residuals of a flash burn to the face, to include cataracts.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel






INTRODUCTION

The Veteran had active military service from September 1977 to March 1983.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

This case was brought before the Board in February 2011, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim.  The requested development having been completed, the case is once again before the Board for appellate consideration of the issue on appeal.


FINDING OF FACT

The competent evidence of record does not indicate that the Veteran has been diagnosed with cataracts or any other residuals of a flash burn to the face, other than facial scarring for which service connection has previously been awarded, at any point during the appeal period.


CONCLUSION OF LAW

Cataracts, or other residuals of a flash burn to the face, were not incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011).






REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran received proper notice prior to the initial adjudication of his claim through an August 2006 letter.  The duty to notify the Veteran was satisfied under the circumstances of this case.  38 U.S.C.A. § 5103.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159 (2011).

Service treatment records are associated with claims file.  All post-service treatment records and reports that have been identified by the Veteran have also been obtained.  The appellant has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; Wells v. Principi, 327 F. 3d 1339 (Fed. Cir. 2002).  The Veteran was provided a VA examination in May 2007 which, in conjunction with an April 2011 addendum opinion, the Board finds adequate for the purposes of determining service connection, as it involved a physical examination of the Veteran and provides a medical determination that the Veteran does not suffer from sequelae of a flash burn.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

This case was previously remanded by the Board in February 2011 to obtain an addendum opinion regarding whether the Veteran currently suffers from residuals of a flash burn to the face, specifically addressing cataracts.  This addendum was obtained in April 2011, and the Board has determined it to be adequate for the purposes of determining service connection.  As such, there has been substantial compliance with the February 2011 remand, and adjudication of the instant claim may proceed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Veteran maintains he suffers from residuals of a flash burn to the face as directly related to his period of active service.  The Veteran has been previously awarded service connection for facial scarring related to the in-service flash burn.  See August 2009 rating decision.  Other than this facial scarring, the Veteran has not asserted that he suffers from any residuals of a flash burn other than cataracts and poor vision.  As such, the Board will focus its decision on this issue.

Significantly, the Veteran was provided a VA examination in May 2007.  Following a review of the claims folder and examination of the Veteran, the VA examiner noted that the Veteran has no cataracts and no eye sequelae from the trace right eye corneal abrasion suffered in service.  In an April 2011 addendum, the examiner clarified that the Veteran was not found to have any cataracts in either the May 2007 VA examination or a 2010 VA eye evaluation.  Finally, the examiner noted in the April 2011 addendum that there is no current corneal scarring from the in-service corneal abrasion episode.

To prevail on the issue of service connection, there must be medical evidence of a current disability at some point during the pendency of the claim.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (a "current disability" means a disability shown by competent medical evidence to exist at the time of the award of service connection); Brammer v. Derwinski, 3 Vet. App. 223 (1992) (in the absence of proof of a present disability, there can be no valid claim for service connection as Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability).

The Board acknowledges the May 2007 VA examination report, and other VA treatment records, reflect the Veteran suffers a refractive error with visual acuity corrected to 20/20.  However, refractive errors of the eye are not considered diseases or injuries within the meaning of applicable legislation governing the awards of compensation benefits.  See 38 C.F.R. § 3.303(c); McNeely v. Principi, 3 Vet. App. 357, 364 (1992).  Further, while a January 2006 VA treatment record notes the Veteran suffered from mild cataracts that were not visually significant, this record lies outside the appeal period, which stems from the Veteran's August 2006 claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (a "current disability" exists if the diagnosed disability is present at the time of the claim or during the pendency of that claim).  There is no competent evidence of record within the appeal period to indicate the Veteran currently suffers from any eye disorder other than a refractive error.

Accordingly, for the reasons discussed above, the Board concludes that the preponderance of the evidence is against the claim for service connection for residuals of a flash burn to the face, to include cataracts, and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2002).

ORDER

Service connection for residuals of a flash burn to the face is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


